DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/12/2020 and 05/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hazel (US 2017/0365090 A1) in view of Oliver Klehm (“Interactive Massive Lighting for Virtual 3D City Models”, Oct. 30, 2010, pages 1-85).
6.	With reference to claim 1, Hazel teaches An apparatus comprising: a shader pipeline comprising one or more shaders; (“In the present embodiment, the fragment shading stage 16 is in the form of a shader pipeline (a programmable fragment shader),” [0324], Fig. 2) Hazel also teaches control logic coupled to the shader pipeline, (“As shown in FIG. 2, this part of the graphics processing pipeline 3 includes a number of stages, including a rasterisation stage 15, an early Z (depth) and stencil test stage 14, a renderer in the form of a fragment shading stage 16, a late Z (depth) and stencil test stage 17, a blending stage 19, a tile buffer 10 and a downsampling and writeout (multisample resolve) stage 13.” [0319]) Hazel further teaches apply a shading effect to the subset of pixels; and cause shaded versions of the subset of pixels to be driven to a display. (“this visibility computation operation 38 operates to determine a light source visibility parameter for each screen space sampling position that falls within the sub-volume in question (which light source visibility parameter is then used to modulate the light source to simulate the effect of the shadows at the sampling position in question). (Thus, in the present embodiment, the output samples for which light source visibility parameters are determined (and that are then shaded using the determined light source visibility parameters) comprise screen space sampling positions that are to be rendered when rendering an output frame representing the scene being rendered.)” [0386] “thence output (written back) to an external memory output buffer, such as a frame buffer of a display device (not shown). (The display 

    PNG
    media_image1.png
    607
    421
    media_image1.png
    Greyscale

Hazel does not explicitly teach the control logic is configured to: identify, within a plurality of pixels, a first portion of pixels which are in front of a front-side of a first volume; identify, within the plurality of pixels, a second portion of pixels which are behind the front-side of the first volume; determine which subset of pixels of the second portion of pixels are within the first volume; This is what 
7.	With reference to claim 2, Hazel does not explicitly teach the plurality of pixels correspond to a geometry buffer of a scene being rendered, wherein the first volume is generated based on a first light source in the scene, wherein a lighting effect is applied to the subset of pixels, and wherein the lighting effect corresponds to the first light source.  These are what Klehm teaches. Klehm teaches teach the plurality of pixels correspond to a geometry buffer of a scene being rendered, wherein the first volume is generated based on a first light source in the scene, (“A geometry covering the light volume is rendered to determine which pixels are affected.  This needs to be projected into screen space.  Since transforming a fully accurate representation can be more expensive than preforming lighting for a few more pixels (e.g., a point light has a sphere as light volume), light volumes are coarsely approximated.  Due to the projection of the light volume from 3D to 2D, depth information is lost.  As a consequence, the projected light geometry covers all pixels that require lighting but it also covers pixels that do not require lighting.  Back projecting the pixel can lead to a point lying outside the light volume.  There are two cases:  either the point is closer to the camera than the front face of the light volume or the point is behind the back face of the light volume.” page 12, 1st and 2nd paragraphs, 3.1.3.1 Important Pixels Only- Light Volumes “Detail about the G-buffer layout and limited light volume construction as the main optimization technique are explained in this section.” page 31, 2nd paragraph, 5.1 Lighting) Klehm also teaches a lighting effect is applied to the subset of pixels, and wherein the lighting effect corresponds to the first light source.  (“In the lighting stage contribution of light sources is calculated per pixel.” page 10, 1st paragraph, 3.1.2 Lighting Stage; “Although the basic idea of deferred shading is rather simple and the algorithm is scene independent, a naïve implementation is too slow in practice.  The following optimization allow for a magnitude more light sources.  They form an integral component of every implementation.  Pixel shader executions and memory bandwidth costs are the main performance bottlenecks of deferred shading as the per pixel lighting calculations are expensive and performed per light source.” page 11, 1st paragraph, 3.1.3 optimizations “lighting calculations only have to be perform for points inside this volume.” page 11, 2nd paragraph, 3.1.3.1 Important Pixels Only)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klehm into Hazel, in order to prevent unnecessary calculations due to block visibility and “illumination of the air”.
8.	With reference to claim 3, Hazel teaches the processor (“FIG. 1 shows a typical computer graphics processing system, comprising a host processor (CPU) 1, a graphics processing unit (GPU) 3, and a memory 5 for storing data required by and/or generated by the host processor 1 and GPU 3.” [0305])
	Hazel does not explicitly teach set a first pass discard indicator equal to a first value for each pixel in the geometry buffer that is in front of the front-side of the first volume; and discard pixels having a corresponding first pass indicator set equal to the first value prior to determining which subset of pixels of the second portion of pixels are within the first volume. This is what Klehm teaches (“The light geometry is rendered with default depth comparison again the depth values rd paragraph, 3.1.3.1 Important Pixels Only- Light Volumes) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klehm into Hazel, in order to prevent unnecessary calculations due to block visibility.
9.	With reference to claim 4, Hazel does not explicitly teach the first portion of pixels that are in front of the front-side of the first volume are identified by comparing depth buffer values for the plurality of pixels in the geometry buffer to depth buffer values of the front-side of the first volume projected onto a projection plane.  This is what Klehm teaches (“A geometry covering the light volume is rendered to determine which pixels are affected.  This needs to be projected into screen space.  Since transforming a fully accurate representation can be more expensive than preforming lighting for a few more pixels (e.g., a point light has a sphere as light volume), light volumes are coarsely approximated.  Due to the projection of the light volume from 3D to 2D, depth information is lost.  As a consequence, the projected light geometry covers all pixels that require lighting but it also covers pixels that do not require lighting.  Back projecting the pixel can lead to a point lying outside the light volume.  There are two cases:  either the point is closer to the camera than the front face of the light volume or the point is behind the back face of the light volume. … The st – 3rd  paragraphs, 3.1.3.1 Important Pixels Only- Light Volumes) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klehm into Hazel, in order to prevent unnecessary calculations due to block visibility.
10.	With reference to claim 5, Hazel does not explicitly teach the plurality of pixels of the geometry buffer are generated by rendering geometry for the scene, and wherein the shader pipeline comprises a pixel shader. This is what Klehm teaches (“geometry is transformed and rasterized with the results being stored in an image buffer.  … Figure 3.1 shows images of a sample G-Buffer.” page 10, 3.1.1 Geometry Stage “A pixel shader performs the lighting separately per light source.  Geometry and material data are read from the previously created G-Buffer and light source properties are passed to the shader.” page 10, 1st paragraph, 3.1.2 Lighting Stage) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klehm into Hazel, in order to allow for unachieved visual quality of interactive photorealistic image synthesis and more complex light scenarios.
the first portion of pixels are in front of both the front-side of the first volume and a front-side of a second volume, wherein the second volume is generated based on a second light source. (“his may be used to cull subsets of primitives where the shadow determination process assumes that primitives (and thus subsets of primitives) that entirely face the light will not cast shadows (i.e. that only primitives that are facing a sampling position (and thus whose back-face is "seeing the light") can cast shadows. “ [0479] “this visibility computation operation 38 operates to determine a light source visibility parameter for each screen space sampling position that falls within the sub-volume in question (which light source visibility parameter is then used to modulate the light source to simulate the effect of the shadows at the sampling position in question). (Thus, in the present embodiment, the output samples for which light source visibility parameters are determined (and that are then shaded using the determined light source visibility parameters) comprise screen space sampling positions that are to be rendered when rendering an output frame representing the scene being rendered.)” [0386])
12.	With reference to claim 7, Hazel does not explicitly teach the plurality of pixels of the geometry buffer consist of the first portion of pixels and the second portion of pixels, and wherein the first portion of pixels and the second portion of pixels are non- overlapping portions of pixels. This is what Klehm teaches (“The light geometry is rendered with default depth comparison again the depth values of the G-Buffer.  Passing the test means that the corresponding surface point, which needs to be lit, lies inside or behind the light volume and lighting is performed (resulting in a contribution of zero if the surface point is behind the light volume).  IF the pixel is rd paragraph, 3.1.3.1 Important Pixels Only- Light Volumes) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klehm into Hazel, in order to prevent unnecessary calculations due to block visibility.
13.	With reference to claim 8, Hazel teaches A system comprising:  a memory; and a processor coupled to the memory, (“FIG. 1 shows a typical computer graphics processing system, comprising a host processor (CPU) 1, a graphics processing unit (GPU) 3, and a memory 5 for storing data required by and/or generated by the host processor 1 and GPU 3.” [0305]) Hazel also teaches apply a lighting effect to the third portion of pixels, wherein the third portion of pixels are within the first light volume; and shade pixels from the plurality of pixels to generate shaded pixels to be driven to a display to represent the scene. (“this visibility computation operation 38 operates to determine a light source visibility parameter for each screen space sampling position that falls within the sub-volume in question (which light source visibility parameter is then used to modulate the light source to simulate the effect of the shadows at the sampling position in question). (Thus, in the present embodiment, the output samples for which light source visibility parameters are determined (and that are then shaded using the determined light source visibility parameters) comprise screen space sampling positions that are to be rendered when rendering an output frame representing the scene being rendered.)” [0386] “thence output (written back) to an external memory output buffer, such as a frame buffer of a display device (not shown). 
Hazel does not explicitly teach the processor is configured to: identify a first portion of pixels, of a plurality of pixels of a geometry buffer corresponding to a scene, which are in front of a front-side of a first light volume, wherein the first light volume is generated based on a first light source; identify a second portion of pixels, of the plurality of pixels of a geometry buffer, which are behind the front-side of the first light volume; discard the first portion of pixels; identify a third portion of pixels, of the second portion of pixels, which are in front of a back-side of the first light volume; This is what Klehm teaches (“(IV) l does not distribute light into the direction of x.  The contribution of I at x is zero.  …. Case (IV) enables to further reduce the bounding light volume for spot lights. … The light geometry is rendered with default depth comparison again the depth values of the G-Buffer.  Passing the test means that the corresponding surface point, which needs to be lit, lies inside or behind the light volume and lighting is performed (resulting in a contribution of zero if the surface point is behind the light volume).  IF the pixel is rejected by the depth comparison, another object (outside the light volume block visibility and lighting computations can be skipped safely.  It prevents unnecessary calculations due to block visibility (Front face culling, Figure 3.3a).  The test can be 
14.	Claim 15 is similar in scope to claim 1, and thus is rejected under similar rationale.
15.	Claims 9 and 16 are similar in scope to claim 2, and they are rejected under similar rationale.
16.	Claims 10 and 17 are similar in scope to claim 3, and they are rejected under similar rationale.
17.	Claims 11 and 18 are similar in scope to claim 4, and they are rejected under similar rationale.

19.	Claims 13 and 20 are similar in scope to claim 6, and they are rejected under similar rationale.
20.	Claim 14 is similar in scope to claim 7, and thus is rejected under similar rationale.

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619